Title: From James Madison to John Borlase Warren, 2 October 1808
From: Madison, James
To: Warren, John Borlase



Sir.
Department of State, October 2d: ’08.

I have had the honor of receiving in safety your letter of the 23d: of August enclosing two dispatches addressed to me which were found on board a Vessel carried to Halifax, by one of the Cruisers under your command.
I avail myself of, with much pleasure of this occasion for offering my acknowledgments for your polite attention, with assurances of the great respect and consideration with which I have the honor to remain, Sir, Your most obedt. & hble Servt.

James Madison.

